


Exhibit 10.36

 

Director Stock Option Agreement

 

This Director Stock Option Agreement, dated as of                              ,
          , between Hertz Global Holdings, Inc., a Delaware corporation, and the
Director whose name appears on the signature page hereof, is being entered into
pursuant to the Hertz Global Holdings, Inc. Director Stock Incentive Plan.  The
meaning of capitalized terms may be found in Section 6.

 

The Company and the Director hereby agree as follows:

 


SECTION 1.                                           GRANT OF OPTIONS


 


(A)                                                CONFIRMATION OF GRANT.  THE
COMPANY HEREBY EVIDENCES AND CONFIRMS, EFFECTIVE AS OF THE DATE HEREOF, ITS
GRANT TO THE DIRECTOR OF OPTIONS TO PURCHASE THE NUMBER OF COMMON SHARES
SPECIFIED ON THE SIGNATURE PAGE HEREOF.  THE OPTIONS ARE NOT INTENDED TO BE
INCENTIVE STOCK OPTIONS UNDER THE CODE.  THIS AGREEMENT IS ENTERED INTO PURSUANT
TO, AND THE TERMS OF THE OPTIONS ARE SUBJECT TO, THE TERMS OF THE PLAN.  IF
THERE IS ANY INCONSISTENCY BETWEEN THIS AGREEMENT AND THE TERMS OF THE PLAN, THE
TERMS OF THE PLAN SHALL GOVERN.


 


(B)                      OPTION PRICE.  EACH SHARE COVERED BY AN OPTION SHALL
HAVE THE OPTION PRICE SPECIFIED ON THE SIGNATURE PAGE HEREOF.

 


SECTION 2.                                           VESTING AND EXERCISABILITY


 


(A)                                                OPTIONS SHALL BE FULLY VESTED
AS OF THE GRANT DATE.


 


(B)                                               EXERCISE.  OPTIONS MAY BE
EXERCISED AT ANY TIME AND FROM TIME TO TIME PRIOR TO THE DATE SUCH OPTIONS
TERMINATE PURSUANT TO SECTION 3.  OPTIONS MAY ONLY BE EXERCISED WITH RESPECT TO
WHOLE COMMON SHARES AND MUST BE EXERCISED IN ACCORDANCE WITH SECTION 4.


 


SECTION 3.                                           TERMINATION OF OPTIONS. 
UNLESS EARLIER TERMINATED PURSUANT TO SECTION 5, THE OPTIONS SHALL TERMINATE ON
THE TENTH ANNIVERSARY OF THE GRANT DATE (THE “NORMAL TERMINATION DATE”), IF NOT
EXERCISED PRIOR TO SUCH DATE.


 


SECTION 4.                                           MANNER OF EXERCISE


 


(A)                                                GENERAL.  SUBJECT TO SUCH
REASONABLE ADMINISTRATIVE REGULATIONS AS THE BOARD MAY ADOPT FROM TIME TO TIME,
THE DIRECTOR MAY EXERCISE VESTED OPTIONS BY GIVING AT LEAST 10 BUSINESS DAYS
PRIOR WRITTEN NOTICE TO THE SECRETARY OF THE COMPANY SPECIFYING THE


 

--------------------------------------------------------------------------------


 


PROPOSED DATE ON WHICH THE DIRECTOR DESIRES TO EXERCISE A VESTED OPTION (THE
“EXERCISE DATE”), THE NUMBER OF WHOLE SHARES WITH RESPECT TO WHICH THE OPTIONS
ARE BEING EXERCISED (THE “EXERCISE SHARES”) AND THE AGGREGATE OPTION PRICE FOR
SUCH EXERCISE SHARES (THE “EXERCISE PRICE”).  UNLESS OTHERWISE DETERMINED BY THE
BOARD, (I) ON OR BEFORE THE EXERCISE DATE THE DIRECTOR SHALL DELIVER TO THE
COMPANY FULL PAYMENT FOR THE EXERCISE SHARES IN UNITED STATES DOLLARS IN CASH,
OR CASH EQUIVALENTS SATISFACTORY TO THE COMPANY, IN AN AMOUNT EQUAL TO THE
EXERCISE PRICE PLUS ANY REQUIRED WITHHOLDING TAXES OR OTHER SIMILAR TAXES,
CHARGES OR FEES AND (II) THE COMPANY SHALL REGISTER THE ISSUANCE OF THE EXERCISE
SHARES ON ITS RECORDS (OR DIRECT SUCH ISSUANCE TO BE REGISTERED BY THE COMPANY’S
TRANSFER AGENT).  IN LIEU OF TENDERING CASH, THE GRANTEE MAY TENDER SHARES OF
COMMON STOCK THAT HAVE BEEN OWNED BY THE GRANTEE FOR AT LEAST SIX MONTHS AND ONE
DAY, HAVING AN AGGREGATE FAIR MARKET VALUE ON THE EXERCISE DATE EQUAL TO THE
EXERCISE PRICE OR MAY DELIVER A COMBINATION OF CASH AND SUCH SHARES OF COMMON
STOCK HAVING AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE DIFFERENCE BETWEEN THE
EXERCISE PRICE AND THE AMOUNT OF SUCH CASH AS PAYMENT OF THE EXERCISE PRICE,
SUBJECT TO SUCH RULES AND REGULATIONS AS MAY BE ADOPTED BY THE COMPENSATION
COMMITTEE TO PROVIDE FOR THE COMPLIANCE OF SUCH PAYMENT PROCEDURE WITH
APPLICABLE LAW, INCLUDING SECTION 16(B) OF THE EXCHANGE ACT. THE COMPANY MAY
REQUIRE THE DIRECTOR TO FURNISH OR EXECUTE SUCH OTHER DOCUMENTS AS THE COMPANY
SHALL REASONABLY DEEM NECESSARY (I) TO EVIDENCE SUCH EXERCISE OR (II) TO COMPLY
WITH OR SATISFY THE REQUIREMENTS OF THE SECURITIES ACT, APPLICABLE STATE OR
NON-U.S. SECURITIES LAWS OR ANY OTHER LAW.


 


SECTION 5.                                           CHANGE IN CONTROL


 


(A)                                                VESTING AND CANCELLATION. 
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 5(A), IN THE EVENT OF A CHANGE IN
CONTROL, ALL THEN-OUTSTANDING OPTIONS SHALL BE CANCELED IN EXCHANGE FOR A
PAYMENT HAVING A VALUE EQUAL TO THE EXCESS, IF ANY, OF (I) THE PRODUCT OF THE
CHANGE IN CONTROL PRICE MULTIPLIED BY THE AGGREGATE NUMBER OF SHARES COVERED BY
ALL SUCH OPTIONS IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OVER (II) THE
AGGREGATE OPTION PRICE FOR ALL SUCH SHARES, TO BE PAID AS SOON AS REASONABLY
PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS FOLLOWING THE CHANGE IN CONTROL.


 


(B)                                               ALTERNATIVE AWARD. 
NOTWITHSTANDING SECTION 5(A), NO CANCELLATION, TERMINATION, OR SETTLEMENT OR
OTHER PAYMENT SHALL OCCUR

 

2

--------------------------------------------------------------------------------


 


WITH RESPECT TO ANY OPTION IF THE BOARD REASONABLY DETERMINES PRIOR TO THE
CHANGE IN CONTROL THAT THE DIRECTOR SHALL RECEIVE AN ALTERNATIVE AWARD MEETING
THE REQUIREMENTS OF THE PLAN.


 


SECTION 6.                                           CERTAIN DEFINITIONS.  AS
USED IN THIS AGREEMENT, CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN HAVE THE
RESPECTIVE MEANING GIVEN IN THE PLAN, AND THE FOLLOWING ADDITIONAL TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 

“Agreement” means this Director Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

“Company” means Hertz Global Holdings, Inc., provided that for purposes of
determining the status of Director’s position on the Board of the “Company,”
such term shall include the Company and its Subsidiaries.

 

“Director” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 7, following such person’s death “Director” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Director” shall be deemed to include such person’s legal representative.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations thereunder that are in effect
at the time, and any reference to a particular section thereof shall include a
reference to the corresponding section, if any, of such successor statute, and
the rules and regulations..

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Director.

 

“Normal Termination Date” has the meaning given in Section 3.

 

3

--------------------------------------------------------------------------------


 

“Option” means the right granted to the Director hereunder to purchase one
Common Share for a purchase price equal to the Option Price subject to the terms
of this Agreement and the Plan.

 

“Option Price” means, with respect to each Common Share covered by an Option,
the purchase price specified in Section 1(b) for which the Director may purchase
such Common Share upon exercise of an Option.

 

“Plan” means the Hertz Global Holdings, Inc. Director Stock Incentive Plan.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations thereunder.

 


SECTION 7.                                           CAPITAL ADJUSTMENTS. 
SUBJECT TO THE TERMS OF THE PLAN, IN THE EVENT OF ANY ADJUSTMENT EVENT AFFECTING
THE COMMON STOCK, THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE
UNDER THE PLAN AND THE NUMBER, CLASS, EXERCISE PRICE OR OTHER TERMS OF ANY
OUTSTANDING AWARD SHALL BE ADJUSTED BY THE BOARD IF AND TO THE EXTENT NECESSARY
OR APPROPRIATE TO REFLECT ANY ADJUSTMENT EVENT OR OTHER SIMILAR TRANSACTION
AFFECTING THE COMMON STOCK.


 


SECTION 8.                                           MISCELLANEOUS.


 


(A)                                                WITHHOLDING.  THE COMPANY OR
ONE OF ITS SUBSIDIARIES MAY REQUIRE THE DIRECTOR TO REMIT TO THE COMPANY AN
AMOUNT IN CASH SUFFICIENT TO SATISFY ANY APPLICABLE U.S. FEDERAL, STATE AND
LOCAL AND NON-U.S. TAX WITHHOLDING OR OTHER SIMILAR CHARGES OR FEES THAT MAY
ARISE IN CONNECTION WITH THE GRANT, VESTING, EXERCISE OR PURCHASE OF THE
OPTIONS.


 


(B)                                               AUTHORIZATION TO SHARE
PERSONAL DATA.  THE DIRECTOR AUTHORIZES ANY AFFILIATE OF THE COMPANY TO WHICH
THE DIRECTOR SERVES ON THE BOARD OR THAT OTHERWISE HAS OR LAWFULLY OBTAINS
PERSONAL DATA RELATING TO THE DIRECTOR TO DIVULGE OR TRANSFER SUCH PERSONAL DATA
TO THE COMPANY OR TO A THIRD PARTY, IN EACH CASE IN ANY JURISDICTION, IF AND TO
THE EXTENT APPROPRIATE IN CONNECTION WITH THIS AGREEMENT OR THE ADMINISTRATION
OF THE PLAN.


 


(C)                                                NO RIGHTS AS STOCKHOLDER; NO
VOTING RIGHTS.  THE DIRECTOR SHALL HAVE NO RIGHTS AS A STOCKHOLDER OF THE
COMPANY WITH RESPECT TO ANY SHARES COVERED BY THE OPTIONS UNTIL THE EXERCISE OF
THE

 

4

--------------------------------------------------------------------------------


 


OPTIONS AND DELIVERY OF THE SHARES.  NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS
OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DELIVERY OF THE
SHARES.


 


(D)                                               NO RIGHT TO CONTINUED SERVICES
ON THE BOARD. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CONFER ON THE
DIRECTOR ANY RIGHT TO CONTINUE PROVIDING SERVICES AS A DIRECTOR OF THE COMPANY
OR ANY SUBSIDIARY, OR TO INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO TERMINATE THE DIRECTOR’S SERVICES ON THE BOARD OF
THE COMPANY AT ANY TIME.


 


(E)                                                NON-TRANSFERABILITY OF
OPTIONS.  THE OPTIONS MAY BE EXERCISED ONLY BY THE DIRECTOR.  THE OPTIONS ARE
NOT ASSIGNABLE OR TRANSFERABLE, IN WHOLE OR IN PART, AND THEY MAY NOT, DIRECTLY
OR INDIRECTLY, BE OFFERED, TRANSFERRED, SOLD, PLEDGED, ASSIGNED, ALIENATED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR ENCUMBERED (INCLUDING, BUT NOT LIMITED
TO, BY GIFT, OPERATION OF LAW OR OTHERWISE) OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION TO THE ESTATE OF THE DIRECTOR UPON THE DIRECTOR’S DEATH
OR WITH THE COMPANY’S CONSENT.


 


(F)                                                 NOTICES.  ALL NOTICES AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN IF DELIVERED
PERSONALLY OR SENT BY CERTIFIED OR EXPRESS MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, OR BY ANY RECOGNIZED INTERNATIONAL EQUIVALENT OF SUCH DELIVERY,
TO THE COMPANY OR THE DIRECTOR, AS THE CASE MAY BE, AT THE FOLLOWING ADDRESSES
OR TO SUCH OTHER ADDRESS AS THE COMPANY OR THE DIRECTOR, AS THE CASE MAY BE,
SHALL SPECIFY BY NOTICE TO THE OTHER:


 


(I)                        IF TO THE COMPANY, TO IT AT:


 

Hertz Global Holdings, Inc.
c/o The Hertz Corporation

225 Brae Boulevard

Park Ridge, New Jersey  07656

Attention: General Counsel

 

Fax: (201) 594-3122

 


(II)                     IF TO THE DIRECTOR, TO THE DIRECTOR AT HIS OR HER MOST
RECENT ADDRESS AS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY; AND

 

5

--------------------------------------------------------------------------------


 


ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
DATE OF DELIVERY IF DELIVERED PERSONALLY OR ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF.


 


(G)                                               BINDING EFFECT; BENEFITS. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO
THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THIS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY
PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE SUCCESSORS
OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF
ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


 


(H)                                               WAIVER; AMENDMENT.


 


(I)                        WAIVER.  ANY PARTY HERETO OR BENEFICIARY HEREOF MAY
BY WRITTEN NOTICE TO THE OTHER PARTIES (A) EXTEND THE TIME FOR THE PERFORMANCE
OF ANY OF THE OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES UNDER THIS
AGREEMENT, (B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR COVENANTS OF THE
OTHER PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR MODIFY PERFORMANCE OF
ANY OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT.  EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY OR
BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY OR BENEFICIARY
TAKING SUCH ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS CONTAINED HEREIN.  THE WAIVER BY ANY PARTY HERETO OR BENEFICIARY
HEREOF OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A
PARTY OR BENEFICIARY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER
OR SHALL BE DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE
THE SAME AT ANY SUBSEQUENT TIME OR TIMES HEREUNDER.


 


(II)                     AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED
OR SUPPLEMENTED ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE
DIRECTOR AND THE COMPANY.


 


(I)                                                             ASSIGNABILITY. 
NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING
HEREUNDER OR BY REASON HEREOF

 

6

--------------------------------------------------------------------------------


 


SHALL BE ASSIGNABLE BY THE COMPANY OR THE DIRECTOR WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY.


 


(J)                                     APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE
REGARDLESS OF THE APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD APPLY THE
LAWS OF ANY OTHER JURISDICTION.


 


(K)                                  SECTION AND OTHER HEADINGS, ETC.  THE
SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


(L)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the date first above written.

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

By:

 

/s/ Irwin M. Pollack

 

 

Name:

Irwin M. Pollack

 

 

Title:

Senior Vice President,

 

 

Director Relations,

 

 

The Hertz Corporation

 

 

 

 

 

 

 

THE DIRECTOR:

 

 

 

 

«Name»

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Address of the Director:

 

 

 

 

«Address»

 

 

 

 

 

 

 

Total Number of Shares
for the Purchase of
Which
Options have been
Granted

Option Price

 

 

 

          Shares

 

 

 

8

--------------------------------------------------------------------------------
